                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYNCHRONOSS TECHNOLOGIES, INC.,                       Case No. 16-cv-00119-HSG
                                   8                        Plaintiff,                         ORDER DENYING DROPBOX INC.'S
                                                                                               MOTION FOR ATTORNEYS' FEES
                                   9                  v.
                                                                                               Re: Dkt. Nos. 435, 436, 449, 461, 465
                                  10     DROPBOX INC., et al.,
                                  11                        Defendants.

                                  12               Pending before the Court is Defendant Dropbox, Inc.’s (“Dropbox”) motion for attorneys’
Northern District of California
 United States District Court




                                  13   fees. Dkt. No. 436 (“Mot.”). The parties also filed motions to seal portions of their briefs and

                                  14   accompanying exhibits. Dkt. Nos. 435, 449, 461, and 465. For the reasons detailed below, the

                                  15   Court DENIES Dropbox’s motion for attorneys’ fees and GRANTS in part and DENIES in part

                                  16   the parties’ motions to seal.

                                  17     I.        BACKGROUND
                                  18               Plaintiff Synchronoss Technologies, Inc. (“Synchronoss”) filed this action on March 27,

                                  19   2015, in the Northern District of New Jersey, alleging infringement of United States Patent Nos.

                                  20   6,671,757 (“the ’757 Patent”), 7,587,446 (“the ’446 Patent”) and 6,757,696 (“the ’696 Patent”).

                                  21   Dkt. No. 1. On December 30, 2015, Defendant’s motion to transfer the case to the Northern

                                  22   District of California was granted. Dkt. Nos. 24, 35. The Court granted Defendant’s motion for

                                  23   summary judgment of non-infringement of the patents-in-suit on June 17, 2019. Dkt. No. 406.

                                  24    II.        LEGAL STANDARD

                                  25          A.      Motion for Attorneys’ Fees

                                  26               Section 285 of the Patent Act states that “[t]he court in exceptional cases may award

                                  27   reasonable attorney fees to the prevailing party.” 35 U.S.C.A. § 285. The Supreme Court has held

                                  28   that “an exceptional case is simply one that stands out from others with respect to the substantive
                                   1   strength of a party’s litigating position (considering both the governing law and the facts of the

                                   2   case) or the unreasonable manner in which the case was litigated. District courts may determine

                                   3   whether a case is exceptional in the case-by-case exercise of their discretion, considering the

                                   4   totality of the circumstances.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 134 S. Ct.

                                   5   1749, 1756 (2014) (internal quotation marks omitted). Further, “[t]here is no precise rule or

                                   6   formula for making these determinations, but instead equitable discretion should be exercised in

                                   7   light of the considerations we have identified.” Id. (internal quotation marks omitted).

                                   8        B.      Motions to Seal
                                   9             For motions to seal that comply with the local rules, courts generally apply a “compelling

                                  10   reasons” standard. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 677–78 (9th Cir. 2010). “This

                                  11   standard derives from the common law right ‘to inspect and copy public records and documents,

                                  12   including judicial records and documents.’” Id. (quoting Kamakana v. City & Cty. of Honolulu,
Northern District of California
 United States District Court




                                  13   447 F.3d 1172, 1178 (9th Cir. 2006)). “Unless a particular court record is one traditionally kept

                                  14   secret, a strong presumption in favor of access is the starting point.” Kamakana, 447 F.3d at 1178

                                  15   (quotation marks and citation omitted). To overcome this strong presumption, the moving party

                                  16   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  17   general history of access and the public policies favoring disclosure, such as the public interest in

                                  18   understanding the judicial process.” Id. at 1178–79 (citations, quotation marks, and alterations

                                  19   omitted). “In general, compelling reasons sufficient to outweigh the public’s interest in disclosure

                                  20   and justify sealing court records exist when such court files might have become a vehicle for

                                  21   improper purposes, such as the use of records to gratify private spite, promote public scandal,

                                  22   circulate libelous statements, or release trade secrets.” Id. at 1179 (quotation marks and citation

                                  23   omitted). The Court must:

                                  24                    balance the competing interests of the public and the party who seeks
                                                        to keep certain judicial records secret. After considering these
                                  25                    interests, if the Court decides to seal certain judicial records, it must
                                                        base its decision on a compelling reason and articulate the factual
                                  26                    basis for its ruling, without relying on hypothesis or conjecture.
                                  27   Id. (citations, brackets, and quotation marks omitted).

                                  28             Civil Local Rule 79-5 supplements the “compelling reasons” standard. The party seeking
                                                                                           2
                                   1   to file under seal must submit “a request that establishes that the document, or portions thereof, are

                                   2   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . . The

                                   3   request must be narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-

                                   4   5(b). Courts have found that “confidential business information” in the form of “license

                                   5   agreements, financial terms, details of confidential licensing negotiations, and business strategies”

                                   6   satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-

                                   7   GPCMDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such

                                   8   information “prevent[ed] competitors from gaining insight into the parties’ business model and

                                   9   strategy”); Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5

                                  10   (N.D. Cal. June 30, 2015).

                                  11               Finally, records attached to motions that are only “tangentially related to the merits of a

                                  12   case” are not subject to the strong presumption of access. Ctr. for Auto Safety v. Chrysler Grp.,
Northern District of California
 United States District Court




                                  13   LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). Accordingly, parties moving to seal such records need

                                  14   only meet the lower “good cause” standard of Rule 26(c). Id. at 1097. The “good cause” standard

                                  15   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  16   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  17   Cir. 2002) (citation and internal quotation marks omitted); see also Fed. R. Civ. P. 26(c).

                                  18   III.        DISCUSSION
                                  19          A.      Motion for Attorneys’ Fees
                                  20               Dropbox argues that because (1) Synchronoss’s substantive positions were unreasonable

                                  21   after the Court’s claim construction hearing and (2) Synchronoss engaged in misconduct, this case

                                  22   qualifies as an “exceptional case” under 35 U.S.C. § 285. See Mot. at 8–23.

                                  23                   i.    Strength of Synchronoss’s Substantive Positions
                                  24               Dropbox first argues that Synchronoss’s position on direct infringement of the ’757 Patent

                                  25   and ’446 Patent was objectively meritless because it was “premised on Dropbox’s distribution of

                                  26   software alone.” Mot. at 9. At the claim construction hearing, the Court adopted Plaintiff’s

                                  27   construction of the terms “device” and “system.” It defined the terms as:

                                  28                        a collection of elements or components organized for a common
                                                                                              3
                                                      purpose, and may include hardware components of a computer
                                   1                  system, personal information devices, hand-held computers,
                                                      notebooks, or any combination of hardware which may include a
                                   2                  processor and memory which is adapted to receive or provide
                                                      information to another device; or any software containing such
                                   3                  information residing on a single collection of hardware or on different
                                                      collections of hardware
                                   4
                                       Dkt. No. 168 at 9. Dropbox argues that because the Court held that the claim construction order
                                   5
                                       unambiguously foreclosed Synchronoss’s “software-only” position, Synchronoss’s “choice to
                                   6
                                       maintain its infringement position[] . . . was objectively baseless.” Mot. at 10 (quoting Spitz
                                   7
                                       Techs. Corp. v. Nobel Biocare USA LLC, No. SACV 17-00660 JVS (JCGx), 2018 WL 6164300,
                                   8
                                       at *6 (C.D. Cal. June 7, 2018), aff’d, 773 F. App’x 625 (Fed. Cir. 2019). Synchronoss responds
                                   9
                                       that while the Court disagreed with its construction, Synchronoss understood the phrase “software
                                  10
                                       . . . residing on . . . hardware to be focused on software” and not require that the hardware be made
                                  11
                                       and sold by Dropbox. Opp. at 5. It further argues that this misunderstanding does not make this
                                  12
Northern District of California




                                       case exceptional, in contrast to a case like Spitz, in which the court rejected the patentee’s claim
 United States District Court




                                  13
                                       construction. Id. at 6. Here, the Court adopted Synchronoss’s proposed claim construction, but
                                  14
                                       disagreed with its interpretation. Id.
                                  15
                                              Although the Court agrees that the “claim construction order unambiguously held that
                                  16
                                       ‘[first/second] system’ did not cover software alone,” Synchronoss’s position did not disregard
                                  17
                                       this construction. Instead, it interpreted the construction (erroneously, in the Court’s view) as
                                  18
                                       supporting an infringement claim under Uniloc USA v. Microsoft Corp., 632 F.3d 1292 (Fed. Cir.
                                  19
                                       2011). See Dkt. No. 146 at 8. Uniloc USA is distinguishable for the reasons set forth in the
                                  20
                                       Court’s summary judgment order, but this does not make Synchronoss’s argument frivolous. In
                                  21
                                       light of the totality of the record, the Court in its discretion finds that Synchronoss’s position was
                                  22
                                       not so exceptional as to warrant the award of attorneys’ fees.1
                                  23
                                              Dropbox next argues that Synchronoss’s arguments regarding the ’446 Patent were also
                                  24

                                  25   1
                                         Dropbox also argues that Synchronoss’s position on the “previous state of said data” limitation
                                  26   after the claim construction hearing was contrary to the construction accepted by the Court and
                                       thus entitles it to attorneys’ fees. Mot. at 11. Importantly, the Court did not address this issue in
                                  27   its summary judgment order or determine the merits of either party’s arguments. See generally
                                       Dkt. No. 406. Dropbox effectively asks the Court to determine at this stage whether the
                                  28   construction of the “previous state of said data” limitation removed Synchronoss’s basis for its
                                       ’757 Patent infringement claims. The Court need not and will not do so.
                                                                                          4
                                   1   meritless. In its claim construction order, the Court adopted a modified version of Defendant’s

                                   2   construction of “digital media file.” Dkt. No. 168 at 25. Specifically, the Court adopted the

                                   3   following definition: “digital audio or video content in the form of a file such as an MPEG, MP3,

                                   4   RealAudio, or Liquid Audio file.” Id. In its summary judgment motion, Dropbox argued that

                                   5   under this construction, the ’446 Patent claims recited an impossibility, since a single generated

                                   6   digital media file cannot itself comprise a directory of digital media files as stated in claim 1 of the

                                   7   ’446 Patent. Dkt. No. 406 at 12. In response, Synchronoss conceded this impossibility, yet

                                   8   argued that a person of ordinary skill in the art reading the claim would have understood it to mean

                                   9   something different than what was written. Id. The Court rejected this argument and granted

                                  10   summary judgment for Dropbox. Id. at 13.

                                  11          Synchronoss’s position was not so exceptional as to warrant the award of attorneys’ fees.

                                  12   The Patent Act requires particularity and precision, but also tolerates “[s]ome modicum of
Northern District of California
 United States District Court




                                  13   uncertainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 909 (2014). Just because

                                  14   the Court ultimately agreed with Dropbox when striking the Patent Act’s “delicate balance,” that

                                  15   is not enough to make Synchronoss’s position objectively unreasonable. Id. (quoting Festo Corp.

                                  16   v. Shoketsu Kinzoku Kogyo Kabushiki Co., Ltd., 535 U.S. 722, 731 (2002)). Synchronoss’s expert

                                  17   Christopher Alpaugh stated, “In my opinion, [Dropbox’s expert] has failed to establish that a

                                  18   [person of ordinary skill in the art] as of the priority date of the ’446 Patent could not understand

                                  19   the scope of the claims or what they cover with any reasonable certainty.” Opp. at 12. Both sides

                                  20   litigated this point, and the Court found Dropbox’s position more persuasive.

                                  21          Accordingly, the Court disagrees with Dropbox’s arguments that Synchronoss’s positions

                                  22   made this an exceptional case justifying the award of attorneys’ fees under § 285. The fact that

                                  23   Synchronoss lost does not, by itself, justify a fees award. See Kreative Power, LLC v. Monoprice,

                                  24   Inc., No. 14-cv-02991-SI, 2015 WL 1967289, at *1, 3 (N.D. Cal. Apr. 30, 2015) (denying motion

                                  25   for attorneys’ fees where court previously had granted the defendant’s motion for summary

                                  26   judgment on both non-infringement and invalidity grounds).

                                  27              ii.   Manner in Which the Case was Litigated
                                  28          Dropbox also argues that Synchronoss’s conduct throughout the case makes this an
                                                                                          5
                                   1   exceptional case warranting a fees award. Mot. at 13. Dropbox first points to several discovery

                                   2   disputes and subsequent motions practice as evidence that Synchronoss unreasonably multiplied

                                   3   proceedings. Mot. at 14–18. The Court finds that this does not constitute conduct “that would rise

                                   4   to the level of misconduct necessary to find this an ‘exceptional case.’” Finjan, Inc. v. Sophos,

                                   5   Inc., 244 F. Supp. 3d 1016, 1029 (N.D. Cal. 2017). This case was “hard fought and zealously

                                   6   litigated,” id., through discovery and motions practice, in a manner that was (perhaps sadly)

                                   7   routine for patent cases, in the Court’s experience.

                                   8             Dropbox also alleges that Synchronoss asserted falsely inflated licenses in order to

                                   9   increase its damages and attempted to obscure this “scheme” with false testimony. Mot. at 18–23,

                                  10   Reply at 11–13. Specifically, Dropbox points to testimony by Synchronoss’s Chief Legal Officer

                                  11   Ronald Prague indicating that the licensing agreement and asset purchases were not related, and

                                  12   were instead “two separate agreements.” Dkt. No. 435-14. To the extent that Dropbox is arguing
Northern District of California
 United States District Court




                                  13   that the alleged scheme shows misconduct in this case, the Court disagrees. Dropbox’s defense of

                                  14   unclean hands pertained to Synchronoss’s purported actions outside of this litigation. While the

                                  15   defense may have been relevant to the merits of the case, it focused on pre-litigation conduct, not

                                  16   litigation misconduct of the sort that would transform this case into an exceptional one. Further,

                                  17   unlike Eon-Net LP v. Flagstar Bancorp, there is no clear evidence that Synchronoss “lodged

                                  18   incomplete and misleading extrinsic evidence with the court” through Prague’s testimony. 653

                                  19   F.3d 1314, 1325 (Fed. Cir. 2011). Dropbox argues that the testimony attempted to obscure

                                  20   Synchronoss’s conduct, but this is simply its interpretation and characterization of Synchronoss’s

                                  21   licensing activities. There was never a finding or clear evidence that this was the case.

                                  22   Accordingly, in the Court’s discretion, this conduct does not rise to the level of making this an

                                  23   exceptional case.

                                  24        B.       Motions to Seal
                                  25                iii.   Dkt. No. 435
                                  26             Dropbox seeks to seal portions of its Motion, portions of Exhibits 5, 6, 9, 10, and 17, and

                                  27   the entirety of Exhibits 14, 18, 19, 21–26, 28, 29, and 30. Dkt. No. 435. The Court agrees that

                                  28   Dropbox seeks redaction of some sealable information, such as (1) confidential agreements with
                                                                                           6
                                   1   third parties, (2) financial terms, and (3) confidential source code. See Apple Inc. v. Samsung

                                   2   Elecs. Co., Ltd., No. 11-CV-01846-LHK, 2012 WL 6115623, at *2 (N.D. Cal. Dec. 10, 2012)

                                   3   (considering “confidential source code”); Finisar Corp., 2015 WL 3988132, at *5 (observing that

                                   4   courts “regularly find that litigants may file under seal contracts with third parties that contain

                                   5   proprietary and confidential business information”); In re Qualcomm Litig., 2017 WL 5176922, at

                                   6   *2 (finding that “license agreements, financial terms, details of confidential licensing negotiations,

                                   7   and business strategies” containing “confidential business information” satisfied the “compelling

                                   8   reasons” standard in part because sealing that information “prevent[ed] competitors from gaining

                                   9   insight into the parties’ business model and strategy”). Additionally, the sealing requests seek to

                                  10   seal information materially identical to prior sealing requests, which this Court granted. See Dkt.

                                  11   No. 475 at 3–6. The Court sees no reason why it should here find that information it previously

                                  12   deemed sealable no longer meets the “compelling reasons” standard. The portions of the motion
Northern District of California
 United States District Court




                                  13   where Synchronoss, the designating party for these redactions, no longer supports their redaction

                                  14   are not sealable. The following chart details which portions of the various filings are and are not

                                  15   sealable:

                                  16    Document Number         Portions Sought to be          Designating         Ruling
                                        Public/(Sealed)         Sealed                         Party
                                  17
                                        436/(435-4)             Page 15, lines 15, 18-19,      Synchronoss         GRANT as to page 16,
                                  18    436-18/(435-16)         24, 28                                             19, 20, 21, 22 portions of
                                                                Page 16, lines 1, 10, 13-18                        Exhibit 17
                                  19                            Page 17, line 1
                                                                Page 19, lines 17-23, 25                           DENY as to pages 15
                                  20                            Page 20, lines 6-10, 17-18                         and 17, no supporting
                                  21                            Page 21, lines 4-7, 12-24                          Rule 79-5(e)(1)
                                                                Page 22, lines 9, 14-15                            declaration
                                  22                            Portions of Exhibit 17
                                        436-15 /(435-14),       Exhibits 14, 21, 22, 26,       Synchronoss         GRANT
                                  23    436-22/(435-22),        28, 29, 30 (entirety)
                                        436-23/(435-24),
                                  24
                                        436-27(435-32),
                                  25    436-29/(435-34),
                                        436-30/(435-36),
                                  26    436-31/(435-38)
                                        436/(435-4),            Page 20, lines 19-28           Blackberry          GRANT, previously
                                  27    436-24/(435-26),        Page 21, lines 2-3, 7-9,                           granted by the Court
                                        436-25/(435-28),        26-28
                                  28
                                                                                           7
                                        436-26/(435-30)         Page 22, 1-7
                                   1                            Exhibits 23, 24, 25
                                   2                            (entirety)
                                        436/(435-4)             Page 19, lines 27-28          Marlin             GRANT, previously
                                   3    436-19/(435-18),        Page 20, lines 1-4                               granted by the Court
                                        436-20/(435-20)         Exhibits 18, 19 (entirety)
                                   4
                                        436-6/(435-6),          Exhibit 5, portions of      Dropbox              GRANT
                                   5
                                        436-7/(435-8),          pages 1-4
                                   6    436-10/(435-10)         Exhibit 6, portions of page
                                        436-11/(435-12)         2
                                   7                            Exhibit 9, portions of
                                                                pages 4-5, 18, 29-31
                                   8                            Exhibit 10, portions of
                                   9                            pages 6-8, 13-14, 23

                                  10               iv.   Dkt. No. 449
                                              Synchronoss seeks to seal portions of its Opposition and the entirety of Exhibits B, D, and
                                  11
                                       E. Dkt. No. 449. The Court agrees that Synchronoss seeks redaction of some sealable
                                  12
Northern District of California
 United States District Court




                                       information, such as (1) confidential agreements with third parties, (2) financial terms, and (3)
                                  13
                                       confidential source code. However, Dropbox, the designating party for some proposed redactions,
                                  14
                                       does not support various redactions and these portions are not sealable. Further, Synchronoss
                                  15
                                       seeks to file under seal information that is unredacted elsewhere and thus publicly available. For
                                  16
                                       instance, Synchronoss seeks to seal all references to F-Secure, Newbay, Openwave, and OnMobile
                                  17
                                       in its Opposition. See Dkt. No. 449 at 20. However, these entities are referenced publicly in
                                  18
                                       Dropbox’s Motion for Attorney’s Fees. See Dkt. No. 436 at 20–22. These portions are then
                                  19
                                       unsealable. The following chart details which portions of the various filings are and are not
                                  20
                                       sealable:
                                  21

                                  22    Document Number         Portions Sought to be         Designating        Ruling
                                        Public/(Sealed)         Sealed                        Party
                                  23    450/(449-4)             Page vii, line 7              Synchronoss        DENY, this is a citation
                                                                                                                 to a public regulation
                                  24    450/(449-4)             Page 8, lines 12, 13, 14,     Dropbox            DENY, no supporting
                                  25    450-3/(449-5)           15, 17, 18                                       Rule 79-5(e)(1)
                                                                Page 9, lines 13, 19, 20,                        declaration
                                  26                            22, 24, 25
                                                                Page 24, lines 9, 11, 12
                                  27                            Exhibit B (entirety)
                                        450/(449)               Page 18, lines 14, 18, 19,    Synchronoss        GRANT as to page 18;
                                  28
                                                                                         8
                                                                 20, 21, 22, 24                                  DENY as to pages 20
                                   1                             Page 20, lines 3-5, 22, 25,                     and 22, information is
                                   2                             28                                              unredacted in Dropbox’s
                                                                 Page 22, lines 3, 4                             motion, Dkt. No. 436 at
                                   3                                                                             20–22
                                           450-5/(449-7)         Exhibit D (entirety)          Dropbox           GRANT in part, only
                                   4                                                                             portions supported in
                                                                                                                 Dropbox’s Rule 79-
                                   5
                                                                                                                 5(e)(1) declaration (Dkt.
                                   6                                                                             No. 453)
                                           450-6/(449-9)         Exhibit E (entirety)          Synchronoss       GRANT
                                   7
                                                    v.     Dkt. No. 461 and 465
                                   8
                                                Dropbox seeks to seal limited portions of its Reply. See Dkt. No. 461, 465.2 Most of these
                                   9
                                       portions seek to seal content relating to confidential agreements with third parties, financial terms
                                  10
                                       and confidential source code previously found, in the sections above, to constitute sealable
                                  11
                                       information. Accordingly, the Court GRANTS the motions to seal as to Page 10, lines 18, 21, 22
                                  12
Northern District of California




                                       and Page 12, lines 21–22, 24–25. The Court DENIES the motions to seal as to Page 4, line 25
 United States District Court




                                  13
                                       because that information is unredacted elsewhere and thus publicly available. See Dkt. No. 436 at
                                  14
                                       1.
                                  15
                                       IV.      CONCLUSION
                                  16
                                                Because Dropbox fails to show that this is an exceptional case, the Court DENIES its
                                  17
                                       motion for attorney’s fees. For the reasons explained above, the Court GRANTS in part and
                                  18
                                       DENIES in part the parties’ motions to seal. The parties are directed to e-file revised versions of
                                  19
                                       the relevant submissions that do not redact portions the Court identified above as nonsealable. All
                                  20
                                       other portions may continue to be redacted.
                                  21

                                  22
                                                IT IS SO ORDERED.
                                  23
                                       Dated: 2/14/2020
                                  24
                                                                                         ______________________________________
                                  25                                                     HAYWOOD S. GILLIAM, JR.
                                                                                         United States District Judge
                                  26
                                  27   2
                                        Because Dropbox’s motion to file under seal in Dkt. No. 465 contains the same redactions and
                                  28   pagination as Dkt. No. 461, the Court addresses both simultaneously and its holdings apply to both
                                       motions.
                                                                                       9
